Exhibit 10.8

 

> > THIS WARRANT AND THE SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE
> > NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. EXCEPT AS
> > OTHERWISE SET FORTH HEREIN OR IN A SECURITIES PURCHASE AGREEMENT DATED AS OF
> > JANUARY 11, 2007, NEITHER THIS WARRANT NOR ANY OF SUCH SHARES MAY BE SOLD,
> > TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
> > STATEMENT FOR SUCH SECURITIES UNDER SAID ACT OR, AN OPINION OF COUNSEL, IN
> > FORM, SUBSTANCE AND SCOPE, CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE
> > TRANSACTIONS, THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS
> > SOLD PURSUANT TO RULE 144 OR REGULATION S UNDER SUCH ACT.
> > 
> >                                                                                               
> > Right to Purchase 800,000 Shares
> >                                                                                                 
> > of Common Stock, par value $.001
> >                                                                                                 
> > per share
> > 
> >  
> > 
> > STOCK PURCHASE WARRANT
> > 
> > THIS CERTIFIES THAT
> > 
> > , for value received, AJW PARTNERS, LLC or its registered assigns, is
> > entitled to purchase from Itronics Inc., a Texas corporation (the
> > "Company"), at any time or from time to time during the period specified in
> > Paragraph 2 hereof, 800,000 fully paid and nonassessable shares of the
> > Company’s Common Stock, par value $.001 per share (the "Common Stock"), at
> > an exercise price per share equal to $.01 (the "Exercise Price"). The term
> > "Warrant Shares," as used herein, refers to the shares of Common Stock
> > purchasable hereunder. The Warrant Shares and the Exercise Price are subject
> > to adjustment as provided in Paragraph 4 hereof. The term "Warrants" means
> > this Warrant and the other warrants issued pursuant to that certain
> > Securities Purchase Agreement, dated January 11, 2007, by and among the
> > Company and the Buyers listed on the execution page thereof (the "Securities
> > Purchase Agreement").
> > 
> > 
> > 
> > This Warrant is subject to the following terms, provisions, and conditions:
> > 
> > 
> > 
> > 1. Manner of Exercise; Issuance of Certificates; Payment for Shares.
> > 
> > 
> > 
> > Subject to the provisions hereof, this Warrant may be exercised by the
> > holder hereof, in whole or in part, by the surrender of this Warrant,
> > together with a completed exercise agreement in the form attached hereto
> > (the "Exercise Agreement"), to the Company during normal business hours on
> > any business day at the Company’s principal executive offices (or such other
> > office or agency of the Company as it may designate by notice to the holder
> > hereof), and upon (i) payment to the Company
> > 
> >  
> > 
> > --------------------------------------------------------------------------------
> > 
> > in cash, by certified or official bank check or by wire transfer for the
> > account of the Company of the Exercise Price for the Warrant Shares
> > specified in the Exercise Agreement or (ii) if the resale of the Warrant
> > Shares by the holder is not then registered pursuant to an effective
> > registration statement under the Securities Act of 1933, as amended (the
> > "Securities Act"), delivery to the Company of a written notice of an
> > election to effect a "Cashless Exercise" (as defined in Section 11(c) below)
> > for the Warrant Shares specified in the Exercise Agreement. The Warrant
> > Shares so purchased shall be deemed to be issued to the holder hereof or
> > such holder’s designee, as the record owner of such shares, as of the close
> > of business on the date on which this Warrant shall have been surrendered,
> > the completed Exercise Agreement shall have been delivered, and payment
> > shall have been made for such shares as set forth above. Certificates for
> > the Warrant Shares so purchased, representing the aggregate number of shares
> > specified in the Exercise Agreement, shall be delivered to the holder hereof
> > within a reasonable time, not exceeding five (5) business days, after this
> > Warrant shall have been so exercised. The certificates so delivered shall be
> > in such denominations as may be requested by the holder hereof and shall be
> > registered in the name of such holder or such other name as shall be
> > designated by such holder. If this Warrant shall have been exercised only in
> > part, then, unless this Warrant has expired, the Company shall, at its
> > expense, at the time of delivery of such certificates, deliver to the holder
> > a new Warrant representing the number of shares with respect to which this
> > Warrant shall not then have been exercised. In addition to all other
> > available remedies at law or in equity, if the Company fails to deliver
> > certificates for the Warrant Shares within five (5) business days after this
> > Warrant is exercised, then the Company shall pay to the holder in cash a
> > penalty (the "Penalty") equal to 2% of the number of Warrant Shares that the
> > holder is entitled to multiplied by the Market Price (as hereinafter
> > defined) for each day that the Company fails to deliver certificates for the
> > Warrant Shares. For example, if the holder is entitled to 100,000 Warrant
> > Shares and the Market Price is $2.00, then the Company shall pay to the
> > holder $4,000 for each day that the Company fails to deliver certificates
> > for the Warrant Shares. The Penalty shall be paid to the holder by the fifth
> > day of the month following the month in which it has accrued.
> > 
> > Notwithstanding anything in this Warrant to the contrary, in no event shall
> > the holder of this Warrant be entitled to exercise a number of Warrants (or
> > portions thereof) in excess of the number of Warrants (or portions thereof)
> > upon exercise of which the sum of (i) the number of shares of Common Stock
> > beneficially owned by the holder and its affiliates (other than shares of
> > Common Stock which may be deemed beneficially owned through the ownership of
> > the unexercised Warrants and the unexercised or unconverted portion of any
> > other securities of the Company (including the Notes (as defined in the
> > Securities Purchase Agreement)) subject to a limitation on conversion or
> > exercise analogous to the limitation contained herein) and (ii) the number
> > of shares of Common Stock issuable upon exercise of the Warrants (or
> > portions thereof) with respect to which the determination described herein
> > is being made, would result in beneficial ownership by the holder and its
> > affiliates of more than 4.9% of the outstanding shares of Common Stock. For
> > purposes of the immediately preceding sentence, beneficial ownership shall
> > be determined in accordance with Section 13(d) of the Securities Exchange
> > Act of 1934, as amended, and Regulation 13D-G thereunder, except as
> > otherwise provided in clause (i) of the preceding sentence. Notwithstanding
> > anything to the contrary contained herein, the limitation on exercise of
> > this Warrant set forth herein may not be amended without (i) the written
> > consent of the holder hereof and the Company and (ii) the approval of a
> > majority of shareholders of the Company.
> > 
> > 2
> > 
> > --------------------------------------------------------------------------------
> > 
> > 
> > 
> > 2. Period of Exercise.
> > 
> > 
> > 
> > 
> > 
> > This Warrant is exercisable at any time or from time to time on or after the
> > date on which this Warrant is issued and delivered pursuant to the terms of
> > the Securities Purchase Agreement and before 6:00 p.m., New York, New York
> > time on the seventh (7th) anniversary of the date of issuance (the "Exercise
> > Period").
> > 
> > 
> > 
> > 
> > 
> > 3. Certain Agreements of the Company.
> > 
> > 
> > 
> > The Company hereby covenants and agrees as follows:
> > 
> > (a) Shares to be Fully Paid.
> > 
> > All Warrant Shares will, upon issuance in accordance with the terms of this
> > Warrant, be validly issued, fully paid, and nonassessable and free from all
> > taxes, liens, and charges with respect to the issue thereof.
> > 
> > 
> > 
> > (b) Reservation of Shares.
> > 
> > During the Exercise Period, the Company shall at all times have authorized,
> > and reserved for the purpose of issuance upon exercise of this Warrant, a
> > sufficient number of shares of Common Stock to provide for the exercise of
> > this Warrant.
> > 
> > 
> > 
> > (c) Listing.
> > 
> > The Company shall promptly secure the listing of the shares of Common Stock
> > issuable upon exercise of the Warrant upon each national securities exchange
> > or automated quotation system, if any, upon which shares of Common Stock are
> > then listed (subject to official notice of issuance upon exercise of this
> > Warrant) and shall maintain, so long as any other shares of Common Stock
> > shall be so listed, such listing of all shares of Common Stock from time to
> > time issuable upon the exercise of this Warrant; and the Company shall so
> > list on each national securities exchange or automated quotation system, as
> > the case may be, and shall maintain such listing of, any other shares of
> > capital stock of the Company issuable upon the exercise of this Warrant if
> > and so long as any shares of the same class shall be listed on such national
> > securities exchange or automated quotation system.
> > 
> > 
> > 
> > (d) Certain Actions Prohibited.
> > 
> > The Company will not, by amendment of its charter or through any
> > reorganization, transfer of assets, consolidation, merger, dissolution,
> > issue or sale of securities, or any other voluntary action, avoid or seek to
> > avoid the observance or performance of any of the terms to be observed or
> > performed by it hereunder, but will at all times in good faith assist in the
> > carrying out of all the provisions of this Warrant and in the taking of all
> > such action as may reasonably be requested by the holder of this Warrant in
> > order to protect the exercise privilege of the holder of this Warrant
> > against dilution or other impairment, consistent with the tenor and purpose
> > of this Warrant. Without limiting the generality of the foregoing, the
> > Company (i) will not increase the par value of any shares of Common Stock
> > receivable upon the exercise of this Warrant above the Exercise Price then
> > in effect, and (ii) will take all such actions as may be necessary or
> > appropriate in order that the Company may validly and legally issue fully
> > paid and nonassessable shares of Common Stock upon the exercise of this
> > Warrant.
> > 
> > 
> > 
> > (e) Successors and Assigns.
> > 
> > This Warrant will be binding upon any entity succeeding to the Company by
> > merger, consolidation, or acquisition of all or substantially all the
> > Company’s assets.
> > 
> > 
> > 
> > 
> > 
> > 4. Antidilution Provisions.
> > 
> > 
> > 
> > During the Exercise Period, the Exercise Price and the number of Warrant
> > Shares shall be subject to adjustment from time to time as provided in this
> > Paragraph 4.
> > 
> > 3
> > 
> > --------------------------------------------------------------------------------
> > 
> > In the event that any adjustment of the Exercise Price as required herein
> > results in a fraction of a cent, such Exercise Price shall be rounded up to
> > the nearest cent.
> > 
> > (a) Adjustment of Exercise Price and Number of Shares upon Issuance of
> > Common Stock.
> > 
> > Except as otherwise provided in Paragraphs 4(c) and 4(e) hereof, if and
> > whenever on or after the date of issuance of this Warrant, the Company
> > issues or sells, or in accordance with Paragraph 4(b) hereof is deemed to
> > have issued or sold, any shares of Common Stock for no consideration or for
> > a consideration per share (before deduction of reasonable expenses or
> > commissions or underwriting discounts or allowances in connection therewith)
> > less than the Market Price on the date of issuance (a "Dilutive Issuance"),
> > then immediately upon the Dilutive Issuance, the Exercise Price will be
> > reduced to a price determined by multiplying the Exercise Price in effect
> > immediately prior to the Dilutive Issuance by a fraction, (i) the numerator
> > of which is an amount equal to the sum of (x) the number of shares of Common
> > Stock actually outstanding immediately prior to the Dilutive Issuance, plus
> > (y) the quotient of the aggregate consideration, calculated as set forth in
> > Paragraph 4(b) hereof, received by the Company upon such Dilutive Issuance
> > divided by the Market Price in effect immediately prior to the Dilutive
> > Issuance, and (ii) the denominator of which is the total number of shares of
> > Common Stock Deemed Outstanding (as defined below) immediately after the
> > Dilutive Issuance.
> > 
> > 
> > 
> > (b) Effect on Exercise Price of Certain Events.
> > 
> > For purposes of determining the adjusted Exercise Price under Paragraph 4(a)
> > hereof, the following will be applicable:
> > 
> > 
> > 
> > (i) Issuance of Rights or Options.
> > 
> > If the Company in any manner issues or grants any warrants, rights or
> > options, whether or not immediately exercisable, to subscribe for or to
> > purchase Common Stock or other securities convertible into or exchangeable
> > for Common Stock ("Convertible Securities") (such warrants, rights and
> > options to purchase Common Stock or Convertible Securities are hereinafter
> > referred to as "Options") and the price per share for which Common Stock is
> > issuable upon the exercise of such Options is less than the Market Price on
> > the date of issuance or grant of such Options, then the maximum total number
> > of shares of Common Stock issuable upon the exercise of all such Options
> > will, as of the date of the issuance or grant of such Options, be deemed to
> > be outstanding and to have been issued and sold by the Company for such
> > price per share. For purposes of the preceding sentence, the "price per
> > share for which Common Stock is issuable upon the exercise of such Options"
> > is determined by dividing (i) the total amount, if any, received or
> > receivable by the Company as consideration for the issuance or granting of
> > all such Options, plus the minimum aggregate amount of additional
> > consideration, if any, payable to the Company upon the exercise of all such
> > Options, plus, in the case of Convertible Securities issuable upon the
> > exercise of such Options, the minimum aggregate amount of additional
> > consideration payable upon the conversion or exchange thereof at the time
> > such Convertible Securities first become convertible or exchangeable, by
> > (ii) the maximum total number of shares of Common Stock issuable upon the
> > exercise of all such Options (assuming full conversion of Convertible
> > Securities, if applicable). No further adjustment to the Exercise Price will
> > be made upon the actual issuance of such Common Stock upon the exercise of
> > such Options or upon the conversion or exchange of Convertible Securities
> > issuable upon exercise of such Options.
> > 
> > 
> > 
> > (ii) Issuance of Convertible Securities.
> > 
> > If the Company in any manner issues or sells any Convertible Securities,
> > whether or not immediately convertible (other than where the same are
> > 
> > 
> > 
> > 4
> > 
> > --------------------------------------------------------------------------------
> > 
> > issuable upon the exercise of Options) and the price per share for which
> > Common Stock is issuable upon such conversion or exchange is less than the
> > Market Price on the date of issuance, then the maximum total number of
> > shares of Common Stock issuable upon the conversion or exchange of all such
> > Convertible Securities will, as of the date of the issuance of such
> > Convertible Securities, be deemed to be outstanding and to have been issued
> > and sold by the Company for such price per share. For the purposes of the
> > preceding sentence, the "price per share for which Common Stock is issuable
> > upon such conversion or exchange" is determined by dividing (i) the total
> > amount, if any, received or receivable by the Company as consideration for
> > the issuance or sale of all such Convertible Securities, plus the minimum
> > aggregate amount of additional consideration, if any, payable to the Company
> > upon the conversion or exchange thereof at the time such Convertible
> > Securities first become convertible or exchangeable, by (ii) the maximum
> > total number of shares of Common Stock issuable upon the conversion or
> > exchange of all such Convertible Securities. No further adjustment to the
> > Exercise Price will be made upon the actual issuance of such Common Stock
> > upon conversion or exchange of such Convertible Securities.
> > 
> > (iii) Change in Option Price or Conversion Rate.
> > 
> > If there is a change at any time in (i) the amount of additional
> > consideration payable to the Company upon the exercise of any Options; (ii)
> > the amount of additional consideration, if any, payable to the Company upon
> > the conversion or exchange of any Convertible Securities; or (iii) the rate
> > at which any Convertible Securities are convertible into or exchangeable for
> > Common Stock (other than under or by reason of provisions designed to
> > protect against dilution), the Exercise Price in effect at the time of such
> > change will be readjusted to the Exercise Price which would have been in
> > effect at such time had such Options or Convertible Securities still
> > outstanding provided for such changed additional consideration or changed
> > conversion rate, as the case may be, at the time initially granted, issued
> > or sold.
> > 
> > 
> > 
> > (iv) Treatment of Expired Options and Unexercised Convertible Securities.
> > 
> > If, in any case, the total number of shares of Common Stock issuable upon
> > exercise of any Option or upon conversion or exchange of any Convertible
> > Securities is not, in fact, issued and the rights to exercise such Option or
> > to convert or exchange such Convertible Securities shall have expired or
> > terminated, the Exercise Price then in effect will be readjusted to the
> > Exercise Price which would have been in effect at the time of such
> > expiration or termination had such Option or Convertible Securities, to the
> > extent outstanding immediately prior to such expiration or termination
> > (other than in respect of the actual number of shares of Common Stock issued
> > upon exercise or conversion thereof), never been issued.
> > 
> > 
> > 
> > (v) Calculation of Consideration Received.
> > 
> > If any Common Stock, Options or Convertible Securities are issued, granted
> > or sold for cash, the consideration received therefor for purposes of this
> > Warrant will be the amount received by the Company therefor, before
> > deduction of reasonable commissions, underwriting discounts or allowances or
> > other reasonable expenses paid or incurred by the Company in connection with
> > such issuance, grant or sale. In case any Common Stock, Options or
> > Convertible Securities are issued or sold for a consideration part or all of
> > which shall be
> > 
> > 
> > 
> > 5
> > 
> > --------------------------------------------------------------------------------
> > 
> > other than cash, the amount of the consideration other than cash received by
> > the Company will be the fair value of such consideration, except where such
> > consideration consists of securities, in which case the amount of
> > consideration received by the Company will be the Market Price thereof as of
> > the date of receipt. In case any Common Stock, Options or Convertible
> > Securities are issued in connection with any acquisition, merger or
> > consolidation in which the Company is the surviving corporation, the amount
> > of consideration therefor will be deemed to be the fair value of such
> > portion of the net assets and business of the non-surviving corporation as
> > is attributable to such Common Stock, Options or Convertible Securities, as
> > the case may be. The fair value of any consideration other than cash or
> > securities will be determined in good faith by the Board of Directors of the
> > Company.
> > 
> > (vi) Exceptions to Adjustment of Exercise Price.
> > 
> > No adjustment to the Exercise Price will be made (i) upon the exercise of
> > any warrants, options or convertible securities granted, issued and
> > outstanding on the date of issuance of this Warrant; (ii) upon the grant or
> > exercise of any stock or options which may hereafter be granted or exercised
> > under any employee benefit plan, stock option plan or restricted stock plan
> > of the Company now existing or to be implemented in the future, so long as
> > the issuance of such stock or options is approved by a majority of the
> > independent members of the Board of Directors of the Company or a majority
> > of the members of a committee of independent directors established for such
> > purpose; or (iii) upon the exercise of the Warrants.
> > 
> > 
> > 
> > (c) Subdivision or Combination of Common Stock.
> > 
> > If the Company at any time subdivides (by any stock split, stock dividend,
> > recapitalization, reorganization, reclassification or otherwise) the shares
> > of Common Stock acquirable hereunder into a greater number of shares, then,
> > after the date of record for effecting such subdivision, the Exercise Price
> > in effect immediately prior to such subdivision will be proportionately
> > reduced. If the Company at any time combines (by reverse stock split,
> > recapitalization, reorganization, reclassification or otherwise) the shares
> > of Common Stock acquirable hereunder into a smaller number of shares, then,
> > after the date of record for effecting such combination, the Exercise Price
> > in effect immediately prior to such combination will be proportionately
> > increased.
> > 
> > 
> > 
> > (d) Adjustment in Number of Shares.
> > 
> > Upon each adjustment of the Exercise Price pursuant to the provisions of
> > this Paragraph 4, the number of shares of Common Stock issuable upon
> > exercise of this Warrant shall be adjusted by multiplying a number equal to
> > the Exercise Price in effect immediately prior to such adjustment by the
> > number of shares of Common Stock issuable upon exercise of this Warrant
> > immediately prior to such adjustment and dividing the product so obtained by
> > the adjusted Exercise Price.
> > 
> > 
> > 
> > (e) Consolidation, Merger or Sale.
> > 
> > In case of any consolidation of the Company with, or merger of the Company
> > into any other corporation, or in case of any sale or conveyance of all or
> > substantially all of the assets of the Company other than in connection with
> > a plan of complete liquidation of the Company, then as a condition of such
> > consolidation, merger or sale or conveyance, adequate provision will be made
> > whereby the holder of this Warrant will have the right to acquire and
> > receive upon exercise of this Warrant in lieu of the shares of Common Stock
> > immediately theretofore acquirable upon the exercise of this Warrant, such
> > shares of stock, securities or assets as may be issued or payable with
> > respect to or in exchange for the number of shares of Common Stock
> > immediately theretofore acquirable and receivable upon exercise of this
> > Warrant had such consolidation, merger or sale or conveyance not taken
> > place. In any such case, the Company will make appropriate provision to
> > insure that the provisions of this Paragraph 4 hereof will thereafter be
> > applicable as nearly as may be in relation to any shares of stock or
> > securities thereafter deliverable upon the exercise of this Warrant. The
> > Company will not effect any consolidation, merger or sale or conveyance
> > unless prior to the consummation thereof, the successor corporation (if
> > other than the Company) assumes by written instrument the obligations under
> > this Paragraph 4 and the obligations
> > 
> > 
> > 
> > 6
> > 
> > --------------------------------------------------------------------------------
> > 
> > to deliver to the holder of this Warrant such shares of stock, securities or
> > assets as, in accordance with the foregoing provisions, the holder may be
> > entitled to acquire.
> > 
> > (f) Distribution of Assets.
> > 
> > In case the Company shall declare or make any distribution of its assets
> > (including cash) to holders of Common Stock as a partial liquidating
> > dividend, by way of return of capital or otherwise, then, after the date of
> > record for determining shareholders entitled to such distribution, but prior
> > to the date of distribution, the holder of this Warrant shall be entitled
> > upon exercise of this Warrant for the purchase of any or all of the shares
> > of Common Stock subject hereto, to receive the amount of such assets which
> > would have been payable to the holder had such holder been the holder of
> > such shares of Common Stock on the record date for the determination of
> > shareholders entitled to such distribution.
> > 
> > 
> > 
> > (g) Notice of Adjustment.
> > 
> > Upon the occurrence of any event which requires any adjustment of the
> > Exercise Price, then, and in each such case, the Company shall give notice
> > thereof to the holder of this Warrant, which notice shall state the Exercise
> > Price resulting from such adjustment and the increase or decrease in the
> > number of Warrant Shares purchasable at such price upon exercise, setting
> > forth in reasonable detail the method of calculation and the facts upon
> > which such calculation is based. Such calculation shall be certified by the
> > Chief Financial Officer of the Company.
> > 
> > 
> > 
> > (h) Minimum Adjustment of Exercise Price.
> > 
> > No adjustment of the Exercise Price shall be made in an amount of less than
> > 1% of the Exercise Price in effect at the time such adjustment is otherwise
> > required to be made, but any such lesser adjustment shall be carried forward
> > and shall be made at the time and together with the next subsequent
> > adjustment which, together with any adjustments so carried forward, shall
> > amount to not less than 1% of such Exercise Price.
> > 
> > 
> > 
> > (i) No Fractional Shares.
> > 
> > No fractional shares of Common Stock are to be issued upon the exercise of
> > this Warrant, but the Company shall pay a cash adjustment in respect of any
> > fractional share which would otherwise be issuable in an amount equal to the
> > same fraction of the Market Price of a share of Common Stock on the date of
> > such exercise.
> > 
> > 
> > 
> > (j) Other Notices.
> > 
> > In case at any time:
> > 
> > 
> > 
> > (i)
> > 
> > the Company shall declare any dividend upon the Common Stock payable in
> > shares of stock of any class or make any other distribution (including
> > dividends or distributions payable in cash out of retained earnings) to the
> > holders of the Common Stock;
> > 
> > 
> > 
> > (ii)
> > 
> > the Company shall offer for subscription pro rata to the holders of the
> > Common Stock any additional shares of stock of any class or other rights;
> > 
> > 
> > 
> > (iii)
> > 
> > there shall be any capital reorganization of the Company, or
> > reclassification of the Common Stock, or consolidation or merger of the
> > Company with or into, or sale of all or substantially all its assets to,
> > another corporation or entity; or
> > 
> > 
> > 
> > (iv)
> > 
> > there shall be a voluntary or involuntary dissolution, liquidation or
> > winding up of the Company;
> > 
> > 
> > 
> > 7
> > 
> > --------------------------------------------------------------------------------
> > 
> > then, in each such case, the Company shall give to the holder of this
> > Warrant (a) notice of the date on which the books of the Company shall close
> > or a record shall be taken for determining the holders of Common Stock
> > entitled to receive any such dividend, distribution, or subscription rights
> > or for determining the holders of Common Stock entitled to vote in respect
> > of any such reorganization, reclassification, consolidation, merger, sale,
> > dissolution, liquidation or winding-up and (b) in the case of any such
> > reorganization, reclassification, consolidation, merger, sale, dissolution,
> > liquidation or winding-up, notice of the date (or, if not then known, a
> > reasonable approximation thereof by the Company) when the same shall take
> > place. Such notice shall also specify the date on which the holders of
> > Common Stock shall be entitled to receive such dividend, distribution, or
> > subscription rights or to exchange their Common Stock for stock or other
> > securities or property deliverable upon such reorganization,
> > reclassification, consolidation, merger, sale, dissolution, liquidation, or
> > winding-up, as the case may be. Such notice shall be given at least 30 days
> > prior to the record date or the date on which the Company’s books are closed
> > in respect thereto. Failure to give any such notice or any defect therein
> > shall not affect the validity of the proceedings referred to in clauses (i),
> > (ii), (iii) and (iv) above.
> > 
> > (k) Certain Events.
> > 
> > If any event occurs of the type contemplated by the adjustment provisions of
> > this Paragraph 4 but not expressly provided for by such provisions, the
> > Company will give notice of such event as provided in Paragraph 4(g) hereof,
> > and the Company’s Board of Directors will make an appropriate adjustment in
> > the Exercise Price and the number of shares of Common Stock acquirable upon
> > exercise of this Warrant so that the rights of the holder shall be neither
> > enhanced nor diminished by such event.
> > 
> > 
> > 
> > (l) Certain Definitions.
> > 
> > 
> > 
> > (i) "Common Stock Deemed Outstanding"
> > 
> > shall mean the number of shares of Common Stock actually outstanding (not
> > including shares of Common Stock held in the treasury of the Company), plus
> > (x) pursuant to Paragraph 4(b)(i) hereof, the maximum total number of shares
> > of Common Stock issuable upon the exercise of Options, as of the date of
> > such issuance or grant of such Options, if any, and (y) pursuant to
> > Paragraph 4(b)(ii) hereof, the maximum total number of shares of Common
> > Stock issuable upon conversion or exchange of Convertible Securities, as of
> > the date of issuance of such Convertible Securities, if any.
> > 
> > 
> > 
> > (ii) "Market Price,"
> > 
> > as of any date, (i) means the average of the last reported sale prices for
> > the shares of Common Stock on the OTCBB for the five (5) Trading Days
> > immediately preceding such date as reported by Bloomberg, or (ii) if the
> > OTCBB is not the principal trading market for the shares of Common Stock,
> > the average of the last reported sale prices on the principal trading market
> > for the Common Stock during the same period as reported by Bloomberg, or
> > (iii) if market value cannot be calculated as of such date on any of the
> > foregoing bases, the Market Price shall be the fair market value as
> > reasonably determined in good faith by (a) the Board of Directors of the
> > Company or, at the option of a majority-in-interest of the holders of the
> > outstanding Warrants by (b) an independent investment bank of nationally
> > recognized standing in the valuation of businesses similar to the business
> > of the corporation. The manner of determining the Market Price of the Common
> > Stock set forth in the foregoing definition shall apply with respect to any
> > other security in respect of which a determination as to market value must
> > be made hereunder.
> > 
> > 
> > 
> > 8
> > 
> > --------------------------------------------------------------------------------
> > 
> > (iii) "Common Stock,"
> > 
> > for purposes of this Paragraph 4, includes the Common Stock, par value $.001
> > per share, and any additional class of stock of the Company having no
> > preference as to dividends or distributions on liquidation, provided that
> > the shares purchasable pursuant to this Warrant shall include only shares of
> > Common Stock, par value $.001 per share, in respect of which this Warrant is
> > exercisable, or shares resulting from any subdivision or combination of such
> > Common Stock, or in the case of any reorganization, reclassification,
> > consolidation, merger, or sale of the character referred to in Paragraph
> > 4(e) hereof, the stock or other securities or property provided for in such
> > Paragraph.
> > 
> > 
> > 
> > 
> > 
> > 5. Issue Tax.
> > 
> > 
> > 
> > The issuance of certificates for Warrant Shares upon the exercise of this
> > Warrant shall be made without charge to the holder of this Warrant or such
> > shares for any issuance tax or other costs in respect thereof, provided that
> > the Company shall not be required to pay any tax which may be payable in
> > respect of any transfer involved in the issuance and delivery of any
> > certificate in a name other than the holder of this Warrant.
> > 
> > 
> > 
> > 6. No Rights or Liabilities as a Shareholder.
> > 
> > 
> > 
> > This Warrant shall not entitle the holder hereof to any voting rights or
> > other rights as a shareholder of the Company. No provision of this Warrant,
> > in the absence of affirmative action by the holder hereof to purchase
> > Warrant Shares, and no mere enumeration herein of the rights or privileges
> > of the holder hereof, shall give rise to any liability of such holder for
> > the Exercise Price or as a shareholder of the Company, whether such
> > liability is asserted by the Company or by creditors of the Company.
> > 
> > 7. Transfer, Exchange, and Replacement of Warrant.
> > 
> > (a) Restriction on Transfer.
> > 
> > This Warrant and the rights granted to the holder hereof are transferable,
> > in whole or in part, upon surrender of this Warrant, together with a
> > properly executed assignment in the form attached hereto, at the office or
> > agency of the Company referred to in Paragraph 7(e) below, provided,
> > however, that any transfer or assignment shall be subject to the conditions
> > set forth in Paragraph 7(f) hereof and to the applicable provisions of the
> > Securities Purchase Agreement. Until due presentment for registration of
> > transfer on the books of the Company, the Company may treat the registered
> > holder hereof as the owner and holder hereof for all purposes, and the
> > Company shall not be affected by any notice to the contrary. Notwithstanding
> > anything to the contrary contained herein, the registration rights described
> > in Paragraph 8 are assignable only in accordance with the provisions of that
> > certain Registration Rights Agreement, dated January 11, 2007, by and among
> > the Company and the other signatories thereto (the "Registration Rights
> > Agreement").
> > 
> > 
> > 
> > (b) Warrant Exchangeable for Different Denominations.
> > 
> > This Warrant is exchangeable, upon the surrender hereof by the holder hereof
> > at the office or agency of the Company referred to in Paragraph 7(e) below,
> > for new Warrants of like tenor representing in the aggregate the right to
> > purchase the number of shares of Common Stock which may be purchased
> > hereunder, each of such new Warrants to represent the right to purchase such
> > number of shares as shall be designated by the holder hereof at the time of
> > such surrender.
> > 
> > 
> > 
> > (c) Replacement of Warrant.
> > 
> > Upon receipt of evidence reasonably satisfactory to the Company of the loss,
> > theft, destruction, or mutilation of this Warrant and, in the case of any
> > such loss, theft, or destruction, upon delivery of an indemnity agreement
> > reasonably satisfactory in form and amount to the Company, or, in the case
> > of any such mutilation, upon surrender and cancellation of this
> > 
> > 
> > 
> > 9
> > 
> > --------------------------------------------------------------------------------
> > 
> > Warrant, the Company, at its expense, will execute and deliver, in lieu
> > thereof, a new Warrant of like tenor.
> > 
> > (d) Cancellation; Payment of Expenses.
> > 
> > Upon the surrender of this Warrant in connection with any transfer,
> > exchange, or replacement as provided in this Paragraph 7, this Warrant shall
> > be promptly canceled by the Company. The Company shall pay all taxes (other
> > than securities transfer taxes) and all other expenses (other than legal
> > expenses, if any, incurred by the holder or transferees) and charges payable
> > in connection with the preparation, execution, and delivery of Warrants
> > pursuant to this Paragraph 7.
> > 
> > 
> > 
> > (e) Register.
> > 
> > The Company shall maintain, at its principal executive offices (or such
> > other office or agency of the Company as it may designate by notice to the
> > holder hereof), a register for this Warrant, in which the Company shall
> > record the name and address of the person in whose name this Warrant has
> > been issued, as well as the name and address of each transferee and each
> > prior owner of this Warrant.
> > 
> > 
> > 
> > (f) Exercise or Transfer Without Registration.
> > 
> > If, at the time of the surrender of this Warrant in connection with any
> > exercise, transfer, or exchange of this Warrant, this Warrant (or, in the
> > case of any exercise, the Warrant Shares issuable hereunder), shall not be
> > registered under the Securities Act of 1933, as amended (the "Securities
> > Act") and under applicable state securities or blue sky laws, the Company
> > may require, as a condition of allowing such exercise, transfer, or
> > exchange, (i) that the holder or transferee of this Warrant, as the case may
> > be, furnish to the Company a written opinion of counsel, which opinion and
> > counsel are acceptable to the Company, to the effect that such exercise,
> > transfer, or exchange may be made without registration under said Act and
> > under applicable state securities or blue sky laws, (ii) that the holder or
> > transferee execute and deliver to the Company an investment letter in form
> > and substance acceptable to the Company and (iii) that the transferee be an
> > "accredited investor" as defined in Rule 501(a) promulgated under the
> > Securities Act; provided that no such opinion, letter or status as an
> > "accredited investor" shall be required in connection with a transfer
> > pursuant to Rule 144 under the Securities Act. The first holder of this
> > Warrant, by taking and holding the same, represents to the Company that such
> > holder is acquiring this Warrant for investment and not with a view to the
> > distribution thereof.
> > 
> > 
> > 
> > 
> > 
> > 8. Registration Rights.
> > 
> > 
> > 
> > The initial holder of this Warrant (and certain assignees thereof) is
> > entitled to the benefit of such registration rights in respect of the
> > Warrant Shares as are set forth in Section 2 of the Registration Rights
> > Agreement.
> > 
> > 
> > 
> > 9. Notices.
> > 
> > 
> > 
> > All notices, requests, and other communications required or permitted to be
> > given or delivered hereunder to the holder of this Warrant shall be in
> > writing, and shall be personally delivered, or shall be sent by certified or
> > registered mail or by recognized overnight mail courier, postage prepaid and
> > addressed, to such holder at the address shown for such holder on the books
> > of the Company, or at such other address as shall have been furnished to the
> > Company by notice from such holder. All notices, requests, and other
> > communications required or permitted to be given or delivered hereunder to
> > the Company shall be in writing, and shall be personally delivered, or shall
> > be sent by certified or registered mail or by recognized overnight mail
> > courier, postage prepaid and addressed, to the office of the Company at 6490
> > S. McCarran Blvd., Building C-23, Reno, NV 89510, Attention: President, or
> > at such other address as shall have been furnished to the holder of this
> > Warrant by notice from the Company. Any such notice, request, or other
> > communication may be
> > 
> > 10
> > 
> > --------------------------------------------------------------------------------
> > 
> > sent by facsimile, but shall in such case be subsequently confirmed by a
> > writing personally delivered or sent by certified or registered mail or by
> > recognized overnight mail courier as provided above. All notices, requests,
> > and other communications shall be deemed to have been given either at the
> > time of the receipt thereof by the person entitled to receive such notice at
> > the address of such person for purposes of this Paragraph 9, or, if mailed
> > by registered or certified mail or with a recognized overnight mail courier
> > upon deposit with the United States Post Office or such overnight mail
> > courier, if postage is prepaid and the mailing is properly addressed, as the
> > case may be.
> > 
> > 
> > 
> > 10. Governing Law.
> > 
> > 
> > 
> > THIS WARRANT SHALL BE ENFORCED, GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
> > THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
> > PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES OF
> > CONFLICT OF LAWS. THE PARTIES HERETO HEREBY SUBMIT TO THE EXCLUSIVE
> > JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN NEW YORK, NEW
> > YORK WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS WARRANT, THE AGREEMENTS
> > ENTERED INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY
> > OR THEREBY. BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT
> > FORUM TO THE MAINTENANCE OF SUCH SUIT OR PROCEEDING. BOTH PARTIES FURTHER
> > AGREE THAT SERVICE OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL SHALL
> > BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN
> > ANY SUCH SUIT OR PROCEEDING. NOTHING HEREIN SHALL AFFECT EITHER PARTY’S
> > RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. BOTH PARTIES
> > AGREE THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING
> > SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON
> > SUCH JUDGMENT OR IN ANY OTHER LAWFUL MANNER. THE PARTY WHICH DOES NOT
> > PREVAIL IN ANY DISPUTE ARISING UNDER THIS WARRANT SHALL BE RESPONSIBLE FOR
> > ALL FEES AND EXPENSES, INCLUDING ATTORNEYS’ FEES, INCURRED BY THE PREVAILING
> > PARTY IN CONNECTION WITH SUCH DISPUTE.
> > 
> > 11. Miscellaneous.
> > 
> > (a) Amendments.
> > 
> > This Warrant and any provision hereof may only be amended by an instrument
> > in writing signed by the Company and the holder hereof.
> > 
> > 
> > 
> > (b) Descriptive Headings.
> > 
> > The descriptive headings of the several paragraphs of this Warrant are
> > inserted for purposes of reference only, and shall not affect the meaning or
> > construction of any of the provisions hereof.
> > 
> > 
> > 
> > (c) Cashless Exercise.
> > 
> > Notwithstanding anything to the contrary contained in this Warrant, if the
> > resale of the Warrant Shares by the holder is not then registered pursuant
> > to an effective registration statement under the Securities Act, this
> > Warrant may be exercised by presentation and surrender of this Warrant to
> > the Company at its principal executive offices with a written notice of the
> > holder’s intention to effect a cashless exercise, including a calculation of
> > the number of shares of Common Stock to be issued upon such exercise in
> > accordance with the terms hereof (a "Cashless Exercise"). In the event of a
> > Cashless Exercise, in lieu of paying the Exercise Price in cash, the holder
> > shall
> > 
> > 
> > 
> > 11
> > 
> > --------------------------------------------------------------------------------
> > 
> > surrender this Warrant for that number of shares of Common Stock determined
> > by multiplying the number of Warrant Shares to which it would otherwise be
> > entitled by a fraction, the numerator of which shall be the difference
> > between the then current Market Price per share of the Common Stock and the
> > Exercise Price, and the denominator of which shall be the then current
> > Market Price per share of Common Stock. For example, if the holder is
> > exercising 100,000 Warrants with a per Warrant exercise price of $0.75 per
> > share through a cashless exercise when the Common Stock’s current Market
> > Price per share is $2.00 per share, then upon such Cashless Exercise the
> > holder will receive 62,500 shares of Common Stock.
> > 
> > (d) Remedies
> > 
> > . The Company acknowledges that a breach by it of its obligations hereunder
> > will cause irreparable harm to the holder, by vitiating the intent and
> > purpose of the transaction contemplated hereby. Accordingly, the Company
> > acknowledges that the remedy at law for a breach of its obligations under
> > this Warrant will be inadequate and agrees, in the event of a breach or
> > threatened breach by the Company of the provisions of this Warrant, that the
> > holder shall be entitled, in addition to all other available remedies at law
> > or in equity, and in addition to the penalties assessable herein, to an
> > injunction or injunctions restraining, preventing or curing any breach of
> > this Warrant and to enforce specifically the terms and provisions thereof,
> > without the necessity of showing economic loss and without any bond or other
> > security being required.
> > 
> > 
> > 
> >  
> > 
> >  
> > 
> >  
> > 
> > [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
> > 
> > 12
> > 
> > --------------------------------------------------------------------------------
> > 
> > IN WITNESS WHEREOF,
> > 
> > the Company has caused this Warrant to be signed by its duly authorized
> > officer.
> > 
> > 
> > 
> >                                                ITRONICS INC.
> > 
> >  
> > 
> >  
> > 
> >                                                By:
> > _______________________________
> > 
> > >                                            Dr. John W. Whitney
> > > 
> > >                                            President
> > > 
> > >  
> > > 
> > > Dated as of January 11, 2007
> > > 
> > > --------------------------------------------------------------------------------
> > > 
> > > FORM OF EXERCISE AGREEMENT
> > > 
> > >                                                                               
> > > Dated: ________ __, 200_
> > > 
> > > To: ______________________
> > > 
> > >  
> > > 
> > > The undersigned, pursuant to the provisions set forth in the within
> > > Warrant, hereby agrees to purchase ________ shares of Common Stock covered
> > > by such Warrant, and makes payment herewith in full therefor at the price
> > > per share provided by such Warrant in cash or by certified or official
> > > bank check in the amount of, or, if the resale of such Common Stock by the
> > > undersigned is not currently registered pursuant to an effective
> > > registration statement under the Securities Act of 1933, as amended, by
> > > surrender of securities issued by the Company (including a portion of the
> > > Warrant) having a market value (in the case of a portion of this Warrant,
> > > determined in accordance with Section 11(c) of the Warrant) equal to
> > > $_________. Please issue a certificate or certificates for such shares of
> > > Common Stock in the name of and pay any cash for any fractional share to:
> > > 
> > >                                                  Name:
> > > ______________________________
> > > 
> > >  
> > > 
> > >                                                  Signature:
> > > 
> > >                                                 
> > > Address:____________________________
> > > 
> > >                                                              
> > > _____________________________
> > > 
> > >  
> > > 
> > >                                                                     Note:
> > >    The above signature should
> > >                                                                                  
> > > correspond exactly with the name
> > >                                                                                  
> > > on the face of the within Warrant,
> > >                                                                                  
> > > if applicable.
> > > 
> > > and, if said number of shares of Common Stock shall not be all the shares
> > > purchasable under the within Warrant, a new Warrant is to be issued in the
> > > name of said undersigned covering the balance of the shares purchasable
> > > thereunder less any fraction of a share paid in cash.
> > > 
> > > --------------------------------------------------------------------------------
> > > 
> > > FORM OF ASSIGNMENT
> > > 
> > >  
> > > 
> > > FOR VALUE RECEIVED
> > > 
> > > , the undersigned hereby sells, assigns, and transfers all the rights of
> > > the undersigned under the within Warrant, with respect to the number of
> > > shares of Common Stock covered thereby set forth hereinbelow, to:
> > > 
> > > 
> > > 
> > > Name of Assignee
> > > 
> > >                       Address                               No of Shares
> > > 
> > > 
> > > 
> > >  
> > > 
> > >  
> > > 
> > > , and hereby irrevocably constitutes and appoints
> > > ___________________________________ as agent and attorney-in-fact to
> > > transfer said Warrant on the books of the within-named corporation, with
> > > full power of substitution in the premises.
> > > 
> > > Dated: ________ __, 200_
> > > 
> > > In the presence of:                                        
> > > ______________________________
> > > 
> > >                                                           
> > > Name:______________________________
> > > 
> > >                                                           
> > > Signature:_________________________
> > > 
> > >                                                             Title of
> > > Signing Officer or Agent (if any):
> > > 
> > >                                                                     
> > > ______________________________
> > > 
> > >                                                        Address:
> > > ______________________________
> > > 
> > >                                                                      
> > > ______________________________
> > > 
> > >  
> > > 
> > >                                                                                 
> > > Note:   The above signature
> > >                                                                                              
> > > should correspond
> > >                                                                                              
> > > exactly with the name on
> > >                                                                                              
> > > the face of the within
> > >                                                                                              
> > > Warrant, if applicable.
> > > 
> > > --------------------------------------------------------------------------------